Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 15-29 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE10 2017 214 140.9, filed on August 14, 2017.
Acknowledgment is made of applicant’s claim for priority under National Stage Application No. PCT/EP2018/063064, filed on May 18, 2018.

	
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/14/2020, 02/28/2020, and 01/28/2021 have been received and considered by the examiner.

Drawings
The drawings are objected to because the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels (See Fig. 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 

Claim Objections
Claim 20 objected to because of the following informalities:  
Claim 20 recites the limitation “said at least one securing device (4) is made of steel or concrete” in lines 1-2. However, the securing device is illustrated and recited previously as reference numbers 8 and 9, and reference number 4 is a ballast device. For examination purposes, “securing device (4)” has been construed as “securing device (8, 9)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cortesi (EP 2165910 A1, provided with translation, in view of Tenwinkel (DE 102015120650 A1, provided with translation).

Regarding claim 15, Cortesi teaches (Fig. 1-5): A ballast arrangement (Fig. 3-5) for a rail vehicle (10), the ballast arrangement comprising: at least one ballast device (15) having at least one securing device (locomotive frame 11 and support element 16) integrated into a weight body (15).
Cortesi does not explicitly teach that the at least one ballast has a concrete weight body and at least one integrated metal reinforcement. 
However, Tenwinkel teaches (Fig. 1-2): A concrete ballast element (10) with a concrete weight body (1) and at least one integrated metal reinforcement (6) (claim 6). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Cortesi to replace the steel ballast mass with a concrete weight body enclosing a metal support frame, as taught by Tenwinkel, in order to “achieve a density that is only slightly below that of iron and steel, as an economical alternative to counterweights made of cast iron or the like” (Tenwinkel, para. 0002, lines 22-24), as well as providing a material that does not rust. 
The at least one securing device has been given its broadest reasonable interpretation and is construed as the locomotive frame (11) and the spring support element (16) of Cortesi. The frame and the spring components function to secure the at least one ballast device to the rail vehicle (see Fig. 3-5). 
Regarding claim 16, Cortesi and Tenwinkel teach the elements of claim 15, as stated above. Cortesi further teaches (Fig. 1-5): said weight body (15) of said at least one ballast device (15) is a planar device (as seen in plan view, Fig. 4). 
Regarding claim 20, Cortesi and Tenwinkel teach the elements of claim 15, as stated above. Cortesi further teaches (Fig. 1-5): said at least one securing device (11, 16) is made of steel or concrete. 
Although Cortesi does not explicitly teach that the securing device (11, 16) are made of steel or concrete, it is obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to use steel as the material for a rail vehicle’s frame and spring/damper, in order to provide good strength properties and durability to the support structures, ensuring structural integrity through daily operation and in the event of a collision. 
Regarding claim 22, Cortesi and Tenwinkel teach the elements of claim 15, as stated above. Cortesi does not explicitly teach that the at least one ballast device is coated or painted. 
However, Tenwinkel further teaches (Fig. 1-2): The visible surface (2) of the ballast element (10) is provided with a coating (3). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Cortesi to coat the ballast device, as taught by Tenwinkel, in order to increase the strength and impact resistance of the ballast surface (para. 0008). 


Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cortesi (EP 2165910 A1, provided with translation, in view of Tenwinkel (DE 102015120650 A1, provided with translation) and Mentink et al. (US 8,960,460 B2).
Regarding claim 17, Cortesi and Tenwinkel teach the elements of claim 15, as stated above. Cortesi does not explicitly teach that the at least one ballast device is configured to enable a plurality of 
However, Mentink teaches (Fig. 5-11): the securement of a plurality of ballast blocks (100) to one another in a variable manner one on top of another or alongside one another (Fig. 11). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Cortesi to configure the at least one ballast device to be securable to one another, as taught by Mentink, in order to adjust the necessary ballast weight needed to maintain traction on a rail vehicle, and more easily customize the orientation thereof based on space constraint on the vehicle. 
Regarding claim 18, Cortesi and Tenwinkel teach the elements of claim 15, as stated above. Cortesi does not explicitly teach that the at least one securing device is configured to secure tools or items of equipment to said ballast device.
However, Mentink teaches (Fig. 8-10): A ballast device (100) comprising at least one securing device (lifting lugs 104) configured to secure an assist crane to said ballast device (100) (col. 4, lines 35-43).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Cortesi to include an additional securing device to secure an assist crane to said ballast device, as taught by Mentink, in order to facilitate lifting the ballast device on and off the rail vehicle. 
Regarding claim 19, Cortesi and Tenwinkel teach the elements of claim 18, as stated above. Cortesi does not explicitly teach that the at least one securing device  is a device selected from the group consisting of a threaded bushing, a through-hole, a securing rail, a pocket-like indentation, a hook, and an eyelet.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Cortesi to include an additional securing device (i.e. a hook) to secure an assist crane to said ballast device, as taught by Mentink, in order to facilitate lifting the ballast device on and off the rail vehicle.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cortesi (EP 2165910 A1, provided with translation, in view of Tenwinkel (DE 102015120650 A1, provided with translation) and Penagaricano et al. (EP 2426078 A2).
Regarding claim 21, Cortesi and Tenwinkel teach the elements of claim 15, as stated above. Cortesi does not explicitly teach that the at least one ballast device carries an identifier relating to a mass of said at least one ballast device.
However, Penagaricano teaches: a high density concrete counterweight, wherein “the outer surface formed by the plastic covering is a structurally uniform surface where impressions indicating the weight of the counterweight, the manufacturer's data, the CE mark, etc., can be applied”. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Cortesi to provide an identifier indicating the weight of the ballast device, as taught by Penagaricano, in order to ensure the proper weight needed to maintain traction is applied.  

Claims 23-26, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Cortesi (EP 2165910 A1, provided with translation, in view of Tenwinkel (DE 102015120650 A1, provided with translation) and Okazaki (JP-2012210190-A, provided with translation).

Regarding claim 23, Cortesi teaches (Fig. 1-5): A method for producing a ballast device (15) for a rail vehicle (10) to be arranged in a ballast arrangement (Fig. 3-5), but does not explicitly teach that the method comprises: preparing a formwork ; introducing a metal reinforcement into a cavity of the formwork; providing a filling material consisting of concrete; filling the filling material into the cavity  of the formwork; and allowing the filling material to set  so as to form a ballast device  in the formwork, and subsequently removing the formwork from the ballast device.
However, Tenwinkel teaches (Fig. 1-2): A method for producing a ballast device (10) comprising: preparing a formwork (casting mold, claim 7, line 3); introducing a metal reinforcement into a cavity of the formwork (para. 0014, lines 136-142; Fig. 2); providing a filling material consisting of concrete (claim 7, line 48); filling the filling material into the cavity of the formwork (para. 0017, lines 165-166); and allowing the filling material to set so as to form a ballast device (10) in the formwork (para. 0017), and subsequently removing the formwork  from the ballast device (para. 0017, line 170). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Cortesi to replace the steel ballast mass with a concrete weight body enclosing a metal support frame, formed in the method described above, as taught by Tenwinkel, in order to “achieve a density that is only slightly below that of iron and steel, as an economical alternative to counterweights made of cast iron or the like” (Tenwinkel, para. 0002, lines 22-24).
Cortesi further does not explicitly teach the method of introducing at least one securing device into the formwork. 
However, Okazaki teaches (Fig. 2a and 3a-3c): A method of placing ready-mixed concrete (9) into a formwork (10a) (para. 0033, lines 405-406; Fig. 3a-3c), wherein the formwork (10a) has at least one securing device (13). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Cortesi to use a formwork with at least one securing device, as taught by 
Regarding claim 24, Cortesi, Tenwinkel, and Okazaki teach the elements of claim 23, as stated above. Cortesi further teaches (Fig. 1-5): forming the ballast device (10) for the ballast arrangement according to claim 15 (see claim 15 rejection above). 
Regarding claim 25, Cortesi, Tenwinkel, and Okazaki teach the elements of claim 23, as stated above. Cortesi does not explicitly teach using filling material in the form of a normal concrete, a heavy concrete or a mixture of normal concrete and heavy concrete. 
However, Tenwinkel teaches using filling material in the form of a heavy concrete, with density up to 6g/cm^3 (6000 kg/m^3) (para. 0017, lines 165-169). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Cortesi to replace the steel ballast mass with a heavy concrete weight body enclosing a metal support frame, as taught by Tenwinkel, in order to “achieve a density that is only slightly below that of iron and steel, as an economical alternative to counterweights made of cast iron or the like” (Tenwinkel, para. 0002, lines 22-24),  as well as tailor the block to have the necessary weight requirements without taking too much space. 
Regarding claim 26, Cortesi, Tenwinkel, and Okazaki teach the elements of claim 23, as stated above. Cortesi does not explicitly teach mixing the filling material and increasing a density of the filling material by adding at least one additive while the filling material is being mixed.
However, Tenwinkel teaches (Fig. 1-2): mixing the filling material and increasing a density of the filling material by adding at least one additive (macrofiber) while the filling material is being mixed (para. 0017, lines 165-169). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Cortesi to use the concrete filling material with at least one additive, as 
Regarding claim 28, Cortesi, Tenwinkel, and Okazaki teach the elements of claim 23, as stated above. Cortesi does not explicitly teach using the formwork to produce a plurality of ballast devices. 
However, Tenwinkel teaches a formwork (casting mold) that can be used to produce a plurality of ballast devices (10) (claim 7). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Cortesi to use the formwork of Tenwinkel to produce a plurality of ballast devices, in order to reuse the formworks for mass production and reduce the cost of manufacturing.
Regarding claim 29, Cortesi, Tenwinkel, and Okazaki teach the elements of claim 23, as stated above. Cortesi does not explicitly teach coating the ballast device with a plastics coating or with paint.
However, Tenwinkel further teaches (Fig. 1-2): The visible surface (2) of the ballast element (10) is provided with a plastic coating (3) (para. 0008). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Cortesi to coat the ballast device with polyuria or polyurethane coating, as taught by Tenwinkel, in order to increase the strength and impact resistance of the ballast surface (para. 0008). 

Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Cortesi (EP 2165910 A1, provided with translation, in view of Tenwinkel (DE 102015120650 A1, provided with translation) and Okazaki (JP-2012210190-A, provided with translation) and further in view of (DE202011103854 U1, provided with translation).
Regarding claim 27, Cortesi, Tenwinkel, and Okazaki teach the elements of claim 26, as stated above. Cortesi does not explicitly teach adding at least one additive selected from the group consisting of steel shot and magnetite.
However, (DE202011103854 U1) teaches: A ballast element made of heavy concrete for cranes, with magnetite as an additive (claim 1). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Cortesi to use the concrete filling material with at least one additive in the form of magnetite, as taught by (DE202011103854 U1), in order to make heavy concrete with high density for use in rail vehicles and reduce space utilization.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-4971356-A: Teaches concrete ballast devices arranged alongside one another and has a thin polyethelene plastic shell 44. 
US-7281737-B2: Teaches a ballast device with a securing device (hook) for attachment to the rear portion of a pickup truck cargo bed using mounting pins, chain links, shackles and affixed eyelets in the interior of the vehicle cargo bed.
US-7618062-B2: Teaches concrete ballast (36) within housing (32) with securing devices (16, 18). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617